

	

		II

		109th CONGRESS

		2d Session

		S. 2483

		IN THE SENATE OF THE UNITED STATES

		

			March 30, 2006

			Mr. Ensign (for himself,

			 Mr. Vitter, and Mr. Isakson) introduced the following bill; which

			 was read twice and referred to the Committee on Homeland Security and Governmental

			 Affairs

		

		A BILL

		To establish a Law Enforcement Assistance Force in the

		  Department of Homeland Security to facilitate the contributions of retired law

		  enforcement officers during major disasters.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Law Enforcement Assistance Force

			 Act of 2005 or the LEAF Act.

		2.Law Enforcement

			 Assistance Force

			(a)EstablishmentThe

			 Secretary of Homeland Security (referred to in this Act as the

			 Secretary) shall establish a Law Enforcement Assistance Force to

			 facilitate the contributions of retired law enforcement officers and agents

			 during major disasters.

			(b)Eligible

			 participantsAn individual may participate in the Law Enforcement

			 Assistance Force if the individual—

				(1)has experience

			 working as an officer or agent for a public law enforcement agency and left the

			 agency in good standing;

				(2)holds current

			 certifications for firearms, first aid, and such other skills determined

			 necessary by the Secretary;

				(3)submits to the

			 Secretary an application, at such time, in such manner, and accompanied by such

			 information as the Secretary may reasonably require, that authorizes the

			 Secretary to review the law enforcement service record of the individual;

			 and

				(4)meets such other

			 qualifications as the Secretary may require.

				(c)Liability;

			 supervisionEach participant in the Law Enforcement Assistance

			 Force shall—

				(1)be protected from

			 civil liability to the same extent as employees of the Department of Homeland

			 Security; and

				(2)upon acceptance

			 of an assignment under this section—

					(A)be detailed to a

			 Federal, State, or local government law enforcement agency;

					(B)work under the

			 direct supervision of an officer or agent of such agency; and

					(C)notwithstanding

			 any State or local law requiring specific qualifications for law enforcement

			 officers, be deputized to perform the duties of a law enforcement

			 officer.

					(d)Mobilization

				(1)In

			 generalIn the event of a major disaster (as defined in section

			 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

			 U.S.C. 5122)) the Secretary, after consultation with appropriate Federal,

			 State, and local government law enforcement agencies, may request eligible

			 participants to volunteer to assist the efforts of those agencies responding to

			 such emergency and assign each willing participant to a specific law

			 enforcement agency.

				(2)AcceptanceIf

			 the eligible participant accepts an assignment under this subsection, the

			 participant shall agree to remain in such assignment for a period equal to not

			 less than the shorter of—

					(A)the period during

			 which the law enforcement agency needs the services of such participant;

			 or

					(B)30 days.

					(3)RefusalAn

			 eligible participant may refuse an assignment under this subsection without any

			 adverse consequences.

				(e)Expenses

				(1)In

			 generalEach participant shall be allowed travel expenses,

			 including per diem in lieu of subsistence, at rates authorized for employees of

			 agencies under subchapter I of chapter 57 of title 5, United States Code, while

			 carrying out an assignment under subsection (d).

				(2)Source of

			 fundsExpenses incurred under paragraph (1) shall be paid from

			 amounts appropriated to the Federal Emergency Management Agency.

				(f)Termination of

			 assistanceThe availability of participants of the Law

			 Enforcement Assistance Force shall continue for a period equal to the shorter

			 of—

				(1)the period of the

			 major disaster (as defined in section 102 of the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act (42 U.S.C. 5122)); or

				(2)1 year.

				(g)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out the provisions of this Act.

			

